Citation Nr: 0500345	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  04-16 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION


The veteran had active service from December 1985 to June 
1989.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.

The veteran provided testimony before a Veterans Law Judge at 
VA Central Office in July 2004; a transcript of that hearing 
is of record.  

The veteran is now represented by the DAV.



FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue at this time.

2.  It is not unreasonable to conclude that the veteran's in-
service experiences resulted in demonstrated increased 
psychiatric pathology, variously characterized as adult 
attention deficit disorder and/or bipolar disorder, in and 
since service which is clearly beyond the anticipated natural 
progress of any preexisting psychiatric problems.  


CONCLUSION OF LAW

An acquired psychiatric disorder, generally characterized as 
adult attention deficit disorder or bipolar disorder, is 
reasonably the result of service.  38 U.S.C.A. §§ 1110, 1111, 
1132, 1153, 5103 (West 1991 and Supp. 2003); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.306, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  The Board is satisfied that 
adequate development has taken place and there is a sound 
evidentiary basis for resolution of this issue at present 
without detriment to the due process rights of the veteran.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Under VA laws and regulations, some disabilities such as 
personality disorders are considered congenital and 
developmental in nature and are not deemed compensable 
diseases for VA purposes.  38 C.F.R. § 3.303(c) (2003).  
However, under certain circumstances, service connection may 
be granted for such disorders if shown to have been 
aggravated during service.  SeeVAOPGCPREC 82-90 (July 18, 
1990).

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2003).

This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Generally, a veteran is presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. §§ 
1111, 1132 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The presumption of sound condition provides: 
[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306.  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

In response to and with regard to clarification and 
explanation of rulings such as that in Cotant v. Principi, 17 
Vet. App. 116 (2003), and to address apparent inconsistencies 
between the Court decisions and VA regulations, a recent 
General Counsel Opinion [VAOGCPREC 3-2003, July 16, 2003], 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  It further states that the provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to 
service.[rendering that section invalid].

The GC Opinion further held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  Section 
3.306(b) properly implements 38 U.S.C. § 1153, which provides 
that a preexisting injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Factual Background

The veteran's entrance examination was negative for any 
psychiatric problems.  For almost a year after entrance, he 
had no significant problems.  However, about 10 months into 
his duty, he asked to be admitted for help with drinking as 
well as interpersonal relationships.  He was having marital 
problems and had decided to divorce his wife.  Primary 
diagnosis was avoidant personality traits and after 
successfully completing alcohol counseling and other related 
programs, he was eventually returned to full flightline 
duties.

Service medical records show that the veteran was repeatedly 
seen for depressive episodes, crying and problems with 
personal relationships.  Adjustment disorder with mixed 
emotions was one diagnosis.  He was seen and counseled for 
alcoholism and alcohol abuse, in remission.  He had also been 
complaining of over-sleeping, feeling tired and depressed. 

On other occasions, it was felt that he had a basic avoidant 
personality problem or certain features thereof.  He withdrew 
from others during periods of stress and had ongoing 
depression.  He appeared to have difficulty concentrating and 
was found to daydream and was often late for work, for which 
he was also counseled.  His attitude was said to be poor, and 
he reported that he was "fed up" with the shop and what went 
on.  He failed to follow orders by not completing paperwork 
and failed to go to his appointed place of duty for which he 
received an Article 15.  He did well in alcohol programs and 
by the time of separation, he had been said to be in 
remission for some time.  However, he continued to have 
episodes of being disruptive and was reported to have a 
generally complacent attitude.

A report of extensive psychological testing and evaluations 
is of record, dated in January 1999, in which it was noted 
that the veteran had a lifelong concern about the lack of 
skill or interest in reading.  He had had problems with 
concentration, was quite inattentive, distractible and 
impulsive.  He reported that he had had some problems with 
these deficits throughout his school years, but had managed 
to graduate from high school and went into the service 
wherein he had problems with alcoholism and a divorce.  He 
reported that he had been certified in service as an aircraft 
mechanic but that he daydreamed a lot on the job and had 
problems as well.  Diagnosis was ADD.  Global Assessment of 
Functioning (GAF) was felt to be 65.

A VA psychiatric evaluation in late 2001 reflected that he 
had been treated for several years with medications.  He was 
still a binge drinker and had been involved in a DUI the 
prior summer which had resulted in his having physical 
injuries.  His family said that he would get angry easily, 
had been violent, and threatened family members over money 
issues.  The examiner felt that he had ADD by history as well 
as alcoholism by history.  GAF was felt to be 50-55.

A statement is of record from CBL, M.D., medical director of 
a private facility wherein the veteran had been seen since 
September 2000.  The primary diagnosis is adult attention 
deficit disorder (AADD or ADD).  The veteran was reported to 
have made stable progress with the use of medication 
management and counseling.  

Dr. L stated that it was his medical opinion that

(the veteran's) ADD had a childhood onset 
prior to his entry into the military 
service in 1985 and that expectations of 
military service may have aggravated his 
ADD as he was not diagnosed nor treated 
for ADD at that time.  Although (the 
veteran) was diagnosed with ADD as an 
adult, his attentional weaknesses have 
been life long and seemed to have 
interfered with his conduct in the 
military service.  [emphasis added]

Extensive post-service evaluative reports are in the file 
from a private facility.  The prevailing diagnosis have been 
alcoholism in remission, and adult attention deficit disorder 
with neuromaturational delay.  The veteran is given various 
medications including Ritalin and Prozac.  He most recently 
has been diagnosed as bipolar.  There is some suggestion in 
the recent clinical records that his behavior in service may 
have been the prodromal phase of his now manifested bipolar 
disorder.

The veteran has submitted extensive medical treatise 
materials for the file relating to ADD and related disorders.

The testimony provided by the veteran is of record.  At the 
time of the hearing, the veteran submitted additional 
specific press materials with regard to ADD in adults.


Analysis

The clinical records show that numerous military, private and 
VA psychiatrists have diagnosed the veteran as having an 
acquired psychiatric disability, probably ADD and/or bipolar.  
This diagnosis surfaced in service and has been entirely 
consistent since service.

Admittedly, there was evidence of some sort of nervousness 
prior to service.  However, notwithstanding his apparent 
daydreaming and similar behavior, the veteran did graduate 
from high school.  Moreover, there was no evidence of any 
active or significantly disabling psychiatric problems 
reflected on his entrance examination or for almost a year 
after entrance in service.  Whether the pre-service problems 
were simply personality traits is debatable, but if they 
were, the issue then becomes whether they were aggravated in 
service, which is conceivable and potentially viable within 
pertinent regulations; or, alternatively, whether there was 
added pathology in and as a result of service which served to 
have aggravated whatever may have existed prior to service.

In any event, whatever the preservice diagnosis, he was not 
actively psychotic at entrance and for a period thereafter, 
but became so in service and since.  In fact, after 
hospitalization in service and his eventual discharge, he has 
been on a downhill psychiatric trend, albeit with some 
improvements now and again.  The prevailing diagnoses have 
been ADD although his current diagnosis is bipolar, 
reflecting an ongoing battle with mental health issues.

Accordingly, in any event, a review of the evidence of record 
tends to reflect that in service, the veteran's mental health 
problems certainly became worse than whatever level at which 
they had been prior to service.  Whether there was then 
evidence of what was the exact nature of the superimposed and 
separate disorder is not clear although by hindsight, it 
appears likely to have been at least avoidant personality 
traits.  What is certain, however, is that as a result of 
service, the veteran now exhibits, and has long exhibited, 
additional acquired psychiatric disability of often psychotic 
proportions. 

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, and data in support 
thereof, have been entirely consistent and basically 
credible.  He does have collaterally documented medical 
support for his personal assessment that his mental health 
changed for the worse in service. 

The Board finds that his current psychiatric disorder, 
diagnosed as ADD and/or bipolar disorder, may have in part 
pre-existed service, but that the equivocation as to any 
increase in severity and added symptoms in and as a result of 
service, raises a doubt which must be resolved in his favor.  
The veteran's psychiatric disorder is reasonably the result 
of service, either on the basis of aggravation of preservice 
disability and/or in-service incurrence of added disability, 
and service connection is in order.  


ORDER

Service connection for an acquired psychiatric disorder is 
granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


